          Case 1:20-cv-03538-GLR Document 135 Filed 01/19/21 Page 1 of 3



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

FEDERAL TRADE COMMISSION,                          )
                                                   )
                Plaintiff,                         )
                                                   )
        v.                                         )    Case No. 1:20-cv-03538 - GLR
                                                   )
RAGINGBULL.COM, LLC f/k/a                          )
LIGHTHOUSE MEDIA LLC, et al.,                      )
                                                   )
                Defendants.                        )
                                                   )


       NOTICE OF SUPPLEMENT TO DEFENDANTS RAGINGBULL.COM, LLC,
          JEFFREY M. BISHOP AND JASON BOND’S COMBINED REPLY
           IN SUPPORT OF EMERGENCY MOTIONS (DKT. 107 AND 110)

        Defendant RagingBull.com, LLC (“Raging Bull” or the “company”) and Individual

Defendants Jeffrey M. Bishop and Jason Bond (the “Individual Defendants” and collectively with

Raging Bull, the “Defendants”), by and through undersigned counsel, respectfully submit this

supplement to Defendants’ Combined Reply in Support of Emergency Motions, (Dkt. 132):

        1.      On the morning of January 19, 2021, the Presiding Officer for the New Hampshire

Bureau of Securities Regulation confirmed that the hearing on the Order to Cease and Desist will

not take place before the February 5, 2021 hearing on preliminary injunction before this Court.

        2.      As a result, Defendants hereby withdraw their request, stated in Paragraph 2.d of

the Proposed Order (Dkt. 107-2), for up to $100,000 to apply to any attorneys’ fees incurred before

the preliminary injunction hearing for the defense of the matter pending before the New Hampshire

Department of State New Hampshire, Case No. COM2018-000019.




Error! Unknown document property name.
          Case 1:20-cv-03538-GLR Document 135 Filed 01/19/21 Page 2 of 3




Dated: January 19, 2021                      Respectfully submitted,

                                             RagingBull.com, LLC, Jeffrey M. Bishop
                                             and Jason Bond

                                             By: /s/ David G. Barger
                                             David G. Barger (DCB# 469095)
                                             Greenberg Traurig LLP
                                             1750 Tysons Blvd.
                                             Suite 1200
                                             McLean, VA 22102
                                             Tel: (703) 749-1300
                                             Email: bargerd@gtlaw.com

                                             Andrew G. Berg (admitted pro hac vice)
                                             2101 L Street, N.W.
                                             Suite 1000
                                             Washington DC 20037
                                             Tel: (202) 331- 3100
                                             Email: berga@gtlaw.com

                                             Miriam G. Bahcall (admitted pro hac vice)
                                             Greenberg Traurig, LLP
                                             77 West Wacker Drive
                                             Suite 3100
                                             Chicago, IL 60601
                                             Tel: (312) 476-5135
                                             Email: bahcallm@gtlaw.com




                                         2
Error! Unknown document property name.
        Case 1:20-cv-03538-GLR Document 135 Filed 01/19/21 Page 3 of 3



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 19th day of January 2021 a true and accurate copy

foregoing Notice of Supplement to Defendants RagingBull.com, LLC, Jeffrey M. Bishop and

Jason Bond’s Combined Reply in Support of Emergency Motions (Dkt. 107 and 110), was

properly served on all parties through the ECF system.


                                                   /s/ David Barger
                                                   David G. Barger (DCB# 469095)
                                                   Greenberg Traurig LLP
                                                   1750 Tysons Blvd.
                                                   Suite 1200
                                                   McLean, VA 22102
                                                   Tel: (703) 749-1300
                                                   Email: bargerd@gtlaw.com

                                                   Counsel for RagingBull.com, LLC,
                                                   Jeffrey M. Bishop and Jason Bond




                                               3
